DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
                                                            Status of the Claims
3.	Claims 27-37 are currently pending. Claims 27-37 are under examination. This office action is in response to the amendment filed on 07/14/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Concerning claim 30 there is no support in the originally filled specification that the composition is “further comprising unreacted polybutadiene free of the acrylonitrile-containing polymer” as the specification does not indicate that there is unreacted polybutadiene present that is not connected to the acrylonitrile containing polymer and as such does not convey to one skilled in the art that the inventor had possession of this limitation. 
Concerning 31 there is no support in the originally filed specification that the ratio of the styrene replacement molecule to acrylonitrile in the AC copolymer is between 60 mol % and 95 mol %. Applicant points to paragraphs 0050-0053 of the originally filed specification to indicate that there is support for this limitation in the response filed on 07/14/2022. However these paragraphs only indicate that there is a weight ratio of styrene (or styrene equivalent) to acrylonitrile in the reaction of 1:1 and 2:1 which does not provide support for the indicated mol% of the final polymer product. 
Concerning claim 34 the claim recites a glass transition temperature between about 90°C and less than about 140° which is not fully supported in the originally filed specification.  The originally filed specification indicates a glass transition temperature between grater than about 100 °C and less than about 130°C (applicants specification paragraph 0064). As such there is not enough support for the temperatures less than about 100 °C or greater than about 130°C. 
Claims 32-33, 35-36 are rejected as being dependent from a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 29-30, 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 29 the claim recites a structure of 

    PNG
    media_image1.png
    159
    196
    media_image1.png
    Greyscale

Which renders the claim indefinite as claim 27 from which the claim depends indicates that the R1 group is a substituent that comprises at least one of a methyl group or a carboxylic group, which renders the claim indefinite as it is not clear how this group can be a part of the backbone of the polymer instead being pendent from the polymer backbone.  Additionally the claim recites “the styrene replacement molecule is incorporated into the AC copolymer as a repeat unit having a structure comprising” which renders the claim indefinite as the structures which are indicated are of the AC copolymer as a whole and not of the styrene replacement molecule which makes it unclear what is being referred to by the structure. Is this an indication that only the portion of the polymer structure which concerns the styrene replacement molecule is present or must the entire copolymer structure be present. 
Concerning claim 30 the “claim recites unreacted polybutadiene free of the acrylonitrile-containing polymer” which renders the claim indefinite as it is not clear what unreacted and free of mean in regard to the limitations. Does unreacted merely indicate that the polymer is not covalent bonded with the acrylonitrile containing polymer, or is this an indication that other reactions can not have occurred to the polymer? Does free of the acrylonitrile-containing polymer indicate that it is not covalently bonded with acrylonitrile containing polymer, or is this an indication that the polybutadiene is not entangled with the acrylonitrile containing polymer such as by phase separation. Additionally the indication of “the acrylonitrile-containing polymer” does not have enough antecedent basis. There is enough antecedent basis for a limitation of “the acrylonitrile-containing copolymer”
Claim 32 the claim recites “the styrene replacement molecule is present in the composition at a concentration between 30 mol% and 60 mol%” which renders the claim indefinite as it is not clear if this is an indication of the amount of the styrene replacement molecule repeating unit present in the polymer of the composition or if this is an indication that the composition further comprises unreacted styrene replacement molecules which is present in an indication of 30 mol% and 60 mol%. 
Claims 33-36 are rejected as being dependent from a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 28 and 33-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Concerning claim 28 the claim recites structures that include allyl groups (specifically the 1st ,3rd ,5th,  7th , and 9th indicated structures of the claims. This broadens the structure indicated by independent claim 27 as it does not include an R1 group that comprises a methyl group or a carboxylic acid group.
Concerning claim 33 the claim recites that the styrene replacement molecule can be one of eugenol or trans-beta methylstyrene. This broadens the structure of independent claim 27 because eugenol does not include R1 group that comprises a methyl group or a carboxylic acid group, and trans beta methylstrene does not include at least one of R2-R6 comprising a hydroxyl group. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0292017 A1).
Concerning claim 33 Jung teaches an acrylonitrile butadiene styrene graft copolymer (paragraph 0018) which is a copolymer with an aromatic vinyl compound and a vinyl cyanide compound grafted to a rubbery polymer (paragraph 0019). The rubbery copolymer is indicated to preferably be polybutadiene rubber (paragraph 0020) and to be present in an amount of from 30 to 75 wt% of the total graft  copolymer (paragraph 0021).  The vinyl cyanide which is grafted to the rubbery polybutadiene with the vinyl aromatic monomer is indicated to be preferably acrylonitrile (paragraph 0024) and to be present in an amount of 5 to 30% by weight based on the total weight of the graft copolymer (paragraph 0025). The aromatic vinyl compound is indicated to be not restricted in its kind but can be selected from monomers which include styrene, beta methyl styrene and hydroxy styrene, though styrene is preferred (paragraph 0022), and the aromatic vinyl compound is present in an amount of 20 to 65 wt% by weight based on the total weight of the graft copolymer (paragraph 0023).  
Jung does not specifically teach that trans beta methyl styrene is used as the aromatic vinyl monomer, or the particularly claimed mol% of the styrene replacement monomer in the acrylonitrile containing polymer or the composition. 
Jung as is indicated above teaches that beta methyl styrene can be as a monomer in the preparation of a copolymer with an aromatic vinyl compound and a vinyl cyanide compound which is preferably acrylonitrile,  grafted to a rubbery polymer, which is preferable polybutadiene. 
Butadiene has a molecular weight of 54.09 g/mol, beta methyl styrene has a molecular weight of approximately 118.18 g/mol and acrylonitrile has a molecular weight of 53.06 g/mol. This in combination with the indication of the wt% amounts of each component would allow for the calculation of the mol% of the styrene replacement monomer in the acrylonitrile copolymer and the composition. Polybutadiene is present in an amount of 30 to 75 wt% of the total graft  copolymer (paragraph 0021), the preferred acrylonitrile is present in an amount of 5 to 30% by weight based on the total weight of the graft copolymer (paragraph 0025), and the aromatic vinyl compound is present in an amount of 20 to 65 wt% by weight based on the total weight of the graft copolymer (paragraph 0023). Therefore when beta methyl styrene is used as the aromatic vinyl monomer the maximum amount of the beta methyl styrene is present when the graft copolymer is 65 wt% of beta methyl styrene 30 wt% of polybutadiene and 5 wt% of acrylonitrile, which corresponds to approximately 0.55 mol of butadiene, 0.55 mol of beta methyl styrene and 0.094 mol of acrylonitrile. This corresponds to an amount of 85.37 mol% of beta methyl styrene compared to the copolymer of beta methyl styrene and acrylonitrile, and 45.77 mol% of beta methyl styrene in the graft copolymer composition.  The minimum amount of beta methyl styrene when the graft copolymer is 50 wt% butadiene 20 wt% beta methyl styrene and 30 wt% acrylonitrile, corresponding ot 0.924 mol of butadiene 0.169 mol of beta methyl styrene and 0.565 mol of acrylonitle, with beta methyl styrene being approximately 10.18 mol% of the graft copolymer composition and 23.04 mol % of the acrylonitrile containing polymer. This gives an amount of the styrene replacement monomer in the AC copolymer of 23.04 to 85.37 mol % and an amount of the styrene replacement monomer in the graft copolymer composition of from 10.18 to 45.77 mol% both which are an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
Concerning the use of trans-beta methyl styrene instead of just beta methyl styrene, the polymerization reaction which occurs to graft to the aromatic vinyl compound ot the rubber polymer turns the double bond of the beta methyl styrene into a single bond which would alow for the rotation of the methyl group of the beta methyl styrene around the new single bond. This would indicate that both trans and cis beta methyl styrene would result in the same final monomer unit in the polymer structure. The claims as are currently drafted are drawn to a composition not a method of making. As such using beta methyl styrene would result in the same final polymer structure as using trans bet methyl styrene. The particular claimed limitation of trans beta methyl styrene as the styrene replacement molecule before polymerization would be considered to be a product by process limitation as it is drawn to the reagent used to make the claimed polymer.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEPE 2113.I. 
"The Patent Office bears a lesser burden of proof in making out a case of prima77 facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) See MPEP 2113.II.
It would have been obvious to one of ordinary skill in the art at the time of filling to provide a polymer structure which has a styrene replacement monomer that gives the same polymer structure as trans beta methyl styrene and which uses the styrene replacement monomer in the claimed amounts to give the claimed structure because Jung teaches the use of Beta methyl styrene as a aromatic vinyl monomer and teaches wt% amounts of the monomers which provide overlapping mol% ranges with the claimed mol% ranges. 
This rejection is made over the dependent claim but not the independent claim from which it depends because of the improper broadening of the dependent claim 33 which is indicated in the 112(d) rejection provided above. 
Concerning claim 34 Jung teaches the composition comprising the polymer indicated above. Jung does not specifically teach the claimed glass transition temperature. 
However as is indicated above Jung teaches the composition comprising the claimed polymer having the claimed monomer in the claimed amounts. 
The glass transition temperature of the polymer would result from the monomers which are used to make up the polymer structure and in particular the ratio of the monomers to one another.  It is well known that the glass transition temperature of a copolymer can be calculated with weight fraction of the monomer in the polymer and the glass transition temperature of the homopolymer of the monomer.  As such the glass transition temperature of the polymer result from the monomers used. 
Jung teaches that polybutadiene is present in an amount of 30 to 75 wt% of the total graft  copolymer (paragraph 0021), the preferred acrylonitrile is present in an amount of 5 to 30% by weight based on the total weight of the graft copolymer (paragraph 0025), and the aromatic vinyl compound is present in an amount of 20 to 65 wt% by weight based on the total weight of the graft copolymer (paragraph 0023).
As Jung teaches the indicated monomers of the claimed polymer are present in the claimed amounts, then the polymer of Jung would be considered to teach at very least an overlapping range of the claimed glass transition temperature as the claimed glass transition temperature would be expected to result from the claimed amounts of the monomers. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed glass transition temperature because the polymer of Jung teaches the claimed monomers and so provides at least an overlapping range of the glass transition temperature with the claimed glass transition temperature. 
Concerning claims 35-36 Jung teaches the composition of the polymer indicated above. 
Jung does not specifically teach the claimed storage modulus or loss modulus. 
However as is indicated above Jung teaches the composition comprising the claimed polymer having the claimed monomer in the claimed amounts. 
The storage and loss modulus’s of the polymer would result from the monomers which are used to make up the polymer structure.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
As such the composition of Jung would be expected to have the claimed loss and storage modulus’ as the composition comprises the claimed polymer having the claimed monomers in the claimed amounts. 

8.	Claims 27-29, 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0292017 A1) in view of Beckham (US 2017/0306085 A1).
Concerning claim 27-28, 37 Jung teaches an acrylonitrile butadiene styrene graft copolymer (paragraph 0018) which is a copolymer with an aromatic vinyl compound and a vinyl cyanide compound grafted to a rubbery polymer (paragraph 0019). The rubbery copolymer is indicated to preferably be polybutadiene rubber (paragraph 0020) and to be present in an amount of from 30 to 75 wt% of the total graft  copolymer (paragraph 0021).  The vinyl cyanide which is grafted to the rubbery polybutadiene with the vinyl aromatic monomer is indicated to be preferably acrylonitrile (paragraph 0024) and to be present in an amount of 5 to 30% by weight based on the total weight of the graft copolymer (paragraph 0025). The aromatic vinyl compound is indicated to be not restricted in its kind but can be selected from monomers which include styrene, beta methyl styrene and hydroxy styrene, though styrene is preferred (paragraph 0022), and the aromatic vinyl compound is present in an amount of 20 to 65 wt% by weight based on the total weight of the graft copolymer (paragraph 0023).  
Jung does not specifically teach that that a monomer having the claimed structure is used as the aromatic vinyl monomer, or the particularly claimed mol% of the styrene replacement monomer in the acrylonitrile containing polymer or the composition. 
Beckham is drawn to monomers and polymers made from renewable feedstock (paragraph 0003). Beckham teaches that it is desirable to have monomer that are less volatile and less carcinogenic than styrene while possessing the potential to be derived from biological sources and that an example of such monomer with styrene replacement potential includes isoeugenol which is made from lignin depolymerization (paragraph 0119) and so is bioderived. Isoeugenol has the structure of a trans beta methyl styrene that is substituted with a hydroxy group and a methoxy group and has the claimed monomer structure of the sixth structure of claim 28 (the first structure on the second row of structures). 
It would have been obvious to one of ordinary skill in the art at the time of filling to replace the styrene monomer of the acrylonitrile butadiene styrene graft copolymer of Jung with the isoeugenol styrene replacement monomer of Beckham for the purpose of providing a monomer that is less volatile, less carcinogenic and which is derived from biological sources. 
Concerning claim 29 Jung in view of Beckham does not specifically teach the amount of monomer units of the vinyl aromatic monomers and the acrylonitrile monomer present in the acrylonitrile styrene butadiene graft copolymer. 
However Jung as is indicated above indicates that both an aromatic vinyl monomer and an acrylonitrile monomer is present in the copolymer which is grafted to the polybutadiene, thereby indicating that each of these monomer units is present in an amount of at least 1. The number of repeating units which is required in order for the AC copolymer to be outside the claimed number of repeating units would require a molecular weight of 2,653,000 only considering the low molecular weight acrylonitrile monomer without the presence of the aromatic vinyl monomer or polybutadiene polymer which is required to be present in the graft copolymer. 
The acrylonitrile styrene butadiene graft copolymer of Jung is indicated to be useable in a thermoplastic resin composition which is indicated to be able to include other Styrene acrylonitrile resins having weight average molecular weight of form 100,000 to 250,000 and is indicated to further include a styrene acrylonitrile  resin with a weight average molecular weight  of form 10,000 to 70,000 to help provide flowability to the acrylonitrile butadiene styrene graft copolymer  (paragraphs 0050). This indicates that the flowability or viscosity of the composition is important for the composition including the acrylonitrile butadiene styrene graft copolymer, and that high molecular weight polymers increase the viscosity (reduce the flowability) of the resin composition as a whole. 
Increasing the molecular weight of the acrylonitrile butadiene styrene graft copolymer would decrease the flowablity of the resin compositions to which it is added but would provide improved mechanical properties due to chain entanglement of the longer polymer. 
Decreasing the molecular weight of the acrylonitrile butadiene styrene graft copolymer would provide improved flowability but would decrease the mechanical properties of the polymer as the shorter polymer would not be able to entangle with itself as effectively. 
It would have been obvious to one of ordinary skill in the art at the time of filling to tailor the molecular weight of the acrylonitrile butadiene styrene graft copolymer of Jung for the purpose of tailoring the flowabilty and mechanical properties of the copolymer which would in turn provide the claimed number of monomer units. 
Concerning claims 31-33 Jung in view Beckham as is indicated above teaches that isoeugenol can be as a monomer in the preparation of a copolymer with an aromatic vinyl compound and a vinyl cyanide compound which is preferably acrylonitrile,  grafted to a rubbery polymer, which is preferable polybutadiene. 
Butadiene has a molecular weight of 54.09 g/mol, isoeugenol  has a molecular weight of approximately 164.20 g/mol and acrylonitrile has a molecular weight of 53.06 g/mol. This in combination with the indication of the wt% amounts of each component would allow for the calculation of the mol% of the styrene replacement monomer in the acrylonitrile copolymer and the composition. Polybutadiene is present in an amount of 30 to 75 wt% of the total graft  copolymer (paragraph 0021), the preferred acrylonitrile is present in an amount of 5 to 30% by weight based on the total weight of the graft copolymer (paragraph 0025), and the aromatic vinyl compound is present in an amount of 20 to 65 wt% by weight based on the total weight of the graft copolymer (paragraph 0023). Therefore when isoeugenol  is used as the aromatic vinyl monomer the maximum amount of the isoeugenol is present when the graft copolymer is 65 wt% of isoeugenol 30 wt% of polybutadiene and 5 wt% of acrylonitrile, which corresponds to approximately 0.55 mol of butadiene, 0.40 mol of isoeugenol and 0.094 mol of acrylonitrile. This corresponds to an amount of 80.77 mol% of isoeugenol compared to the copolymer of beta methyl styrene and acrylonitrile, and 37.79 mol% of isoeugenol in the graft copolymer composition.  The minimum amount of isoeugenol when the graft copolymer is 50 wt% butadiene 20 wt% beta methyl styrene and 30 wt% acrylonitrile, corresponding to 0.924 mol of butadiene 0.122 mol of isoeugenol and 0.565 mol of acrylonitle, with beta methyl styrene being approximately 7.545 % of the graft copolymer composition and 17.724 mol % of the acrylonitrile containing polymer. This gives an amount of the styrene replacement monomer in the AC copolymer of 17.724 to 80.77 mol % and an amount of the styrene replacement monomer in the graft copolymer composition of from 7.545 to 37.79 mol% both which are an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to provide a to provide the claimed amount of the isoeugenol styrene replacement monomer in the composition and acrylonitrile containing polymer of Jung in view of Beckham because Jung teaches wt% amounts of the monomers which provide overlapping mol% ranges with the claimed mol% ranges. 
Concerning claim 34 Jung in view of Beckham teaches the composition comprising the polymer indicated above. Jung in view of Beckham does not specifically teach the claimed glass transition temperature. 
However as is indicated above Jung in view of Beckham teaches the composition comprising the claimed polymer having the claimed monomer in the claimed amounts. 
The glass transition temperature of the polymer would result from the monomers which are used to make up the polymer structure and in particular the ratio of the monomers to one another.  It is well known that the glass transition temperature of a copolymer can be calculated with weight fraction of the monomer in the polymer and the glass transition temperature of the homopolymer of the monomer.  As such the glass transition temperature of the polymer result from the monomers used. 
Jung teaches that polybutadiene is present in an amount of 30 to 75 wt% of the total graft  copolymer (paragraph 0021), the preferred acrylonitrile is present in an amount of 5 to 30% by weight based on the total weight of the graft copolymer (paragraph 0025), and the aromatic vinyl compound is present in an amount of 20 to 65 wt% by weight based on the total weight of the graft copolymer (paragraph 0023).
As Jung in view of Beckham teaches the indicated monomers of the claimed polymer are present in the claimed amounts, then the polymer of Jung in view of Beckham would be considered to teach at very least an overlapping range of the claimed glass transition temperature as the claimed glass transition temperature would be expected to result from the claimed amounts of the monomers. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed glass transition temperature because the polymer of Jung in view of Beckham teaches the claimed monomers and so provides at least an overlapping range of the glass transition temperature with the claimed glass transition temperature. 
Concerning claims 35-36 Jung in view of Beckham teaches the composition of the polymer indicated above. 
Jung in view of Beckham does not specifically teach the claimed storage modulus or loss modulus. 
However as is indicated above Jung in view of Beckham teaches the composition comprising the claimed polymer having the claimed monomer in the claimed amounts. 
The storage and loss modulus’s of the polymer would result from the monomers which are used to make up the polymer structure.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
As such the composition of Jung in view of Beckham would be expected to have the claimed loss and storage modulus’ as the composition comprises the claimed polymer having the claimed monomers in the claimed amounts. 

Allowable Subject Matter
9.	Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does teach or fairly suggest the claimed composition which further comprises unreacted polybutadiene free of the acrylonitrile containing polymer.  It should be noted that this limitation is also rejection under 35U.S.C. 112(a) as not having enough support in the originally filed specification. 
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 07/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	 Claims 27-37 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763